UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 HSW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) One Capital City Plaza 3350 Peachtree Road, Suite 1600
